Citation Nr: 1815051	
Decision Date: 03/13/18    Archive Date: 03/19/18

DOCKET NO.  10-46 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to an increased rating for service-connected esophageal stricture requiring dilatation with diverticulum, currently evaluated as 30 percent disabling.

2. Entitlement to a higher initial rating for a service-connected painful scar, status post umbilical repair, evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Robert E. Norton


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

P. M. Johnson, Counsel


INTRODUCTION

The Veteran served on active duty from October 1972 to November 1975.

This case comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the RO in Montgomery, Alabama.

In October 2014, a videoconference hearing was held before the undersigned. A transcript of this hearing is of record.

In March 2015, the Board remanded the issues of entitlement to service connection for hemorrhoids, entitlement to increased ratings for a painful scar, GERD with esophageal stricture requiring dilatation, post-gastrectomy syndrome with B12 and iron deficiency, and entitlement to a TDIU.  

Review of the completed development related to the Board's remand reveals that, at the very least, substantial compliance with the remand directives was obtained.  Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

In a December 2017 rating decision, the RO granted service connection for hemorrhoids.  That issue, having been granted in full, is no longer for appellate review.  Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997).

Additionally, the December 2017 rating decision also granted an increased rating to 60 percent for post gastrectomy syndrome with B12 and iron deficiency with gastroesophageal reflux disease (GERD) and colitis, effective July 31, 2006; and granted entitlement to TDIU, effective March 1, 2009.  The rating decision informed the Veteran that both of these issues were determined to have been granted in full as a TDIU was granted from the day after the Veteran reported that he last worked and the highest schedular evaluation allowed under the law (and the evaluation requested on his June 11, 2014 VA Form 9) had been granted.  The Veteran and his representative have not expressed disagreement with either determination and these issues are not presently before the Board. 


FINDINGS OF FACT

1. The Veteran's esophageal stricture requiring dilatation with diverticulum does not more nearly approximate a severe stricture that permits only liquids.

2. The symptoms of dysphagia caused by the Veteran's esophageal stricture are contemplated by his 60 percent rating for his service-connected post gastrectomy syndrome with B12 and iron deficiency with GERD and colitis.

3. The Veteran's scar, status post umbilical repair, is painful and occasionally expels staples through the skin. 

4. The Veteran's scar, status post umbilical repair, is not unstable and does not demonstrate frequent loss of covering of the skin over the scar. 


CONCLUSIONS OF LAW

1. The criteria for an evaluation in excess of 30 percent for esophageal stricture with diverticulum have not been met.  38 U.S.C. § 1155 (2014); 38 C.F.R. §§ 4.1 - 4.14, 4.114, Diagnostic Codes (DC) 7203, 7205, 7308, 7346 (2017).

2. The criteria for an evaluation in excess of 10 percent, for a painful scar, status post umbilical repair, have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2014); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.118, DC 7804 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Ratings, Generally

Disability evaluations (ratings) are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

In evaluating a disability, the Board considers the current examination reports in light of the entire record to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3. 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505.  Here, the Board finds that the Veteran's symptoms related to asthma and sleep apnea have not significantly changed during the appeal period and uniform ratings are appropriate.  Id.  




Esophageal Stricture with Diverticulum

In December 2011, the Veteran submitted a claim for a total disability rating based upon unemployablity, which was taken, in part, as a claim for an increased rating for his service-connected disabilities.  In November 2012, the RO continued a 30 percent rating for GERD with esophageal stricture requiring dilatation.  The Veteran expressed disagreement with this decision and perfected the appeal in June 2014.  In his VA Form 9, the Veteran argued that a higher rating was warranted largely based upon symptoms related to his GERD.  It was argued that "the Veteran is entitled to an evaluation of 60 percent because he experiences symptoms of pain, vomiting, hematemesis (vomiting blood), and melena (bloody stools) with moderate anemia." It was noted that these symptoms were productive of severe impairment of the Veteran's health.

As was discussed above, the Veteran's GERD was granted a 60 percent rating in a December 2017 rating decision.  This rating decision also dissociated the Veteran's rating for GERD from his esophageal stricture requiring dilatation (and combined his esophageal stricture with his service-connected diverticulum).  As a result, the Veteran's symptoms due to his GERD are no longer on appeal, as a full grant of the requested 60 percent rating was granted throughout the appeal period.  Accordingly, the issue is now whether esophageal stricture with diverticulum on its own qualifies for a rating in excess of 30 percent.  

The Veteran's esophageal stricture with diverticulum is currently rated under Diagnostic Code 7203.  38 C.F.R. § 4.114.  Under Diagnostic Code 7203, a 30 percent rating is warranted for moderate stricture of the esophagus.  A 50 percent rating is warranted for severe stricture of the esophagus, permitting liquids only.  An 80 percent rating is warranted for stricture of the esophagus, permitting passage of liquids only, with marked impairment of general health.  38 C.F.R. § 4.114, Diagnostic Code 7203 (2017).  The Board notes that diverticulum of the esophagus (DC 7205) is also rated under as esophageal stricture (DC 7203). 

After review of the evidence of record, the Board finds that a rating in excess of 30 percent for esophageal stricture with diverticulum is not warranted.  While the Veteran has reported difficulty swallowing throughout the appeal period, the Veteran's own testimony, as well as the medical evidence of record, reflects that he is able to eat solid foods, albeit with difficulty and the use of medication to numb his throat.  The Veteran has not reported that he is only able to ingest liquids and his October 2014 testimony indicated that he is able to eat non-liquid food, even if it takes breaking the food down and regurgitating it.  During the Veteran's VA examination in November 2012, examiner indicated only moderate stricture of the esophagus and did not indicate that the Veteran was unable to eat solid foods.  Treatment records from November 8, 2011 provide "swallowing guidelines" that indicate that the Veteran was recommended to "take small bites and sips; eat slowly; chew each bite thoroughly; alternate dry swallows between bites of food and then follow with a small sip of liquid; concentrate when swallowing."  VA treatment records from February 2015 indicate that the Veteran was on a regular diet and listed the same swallowing guidelines from November 2011. 

To the extent that a pill was found to lodge within the Veteran's diverticulum during his November 2017 examination, the examiner noted that the fact that the pill lodged in the diverticulum is considered dysphagia (difficulty swallowing).  The Veteran's symptoms of dysphagia are already contemplated by his rating for service-connected post gastrectomy syndrome with GERD and colitis.  The Board finds that the Veteran's symptoms of dysphagia due to his esophageal stricture with diverticulum cannot be considered in a rating separate from his service-connected post gastrectomy syndrome with GERD and colitis without resulting in impermissible pyramiding.  The evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided. 38 C.F.R. § 4.14 (2017).  

Further, the 2017 examiner did not indicate that the Veteran's esophageal stricture with diverticulum caused the Veteran to be limited to permitting liquids only or that he was regularly unable to ingest solid foods.  Therefore, to the extent that the Veteran's symptoms of dysphagia would not be found to overlap with his service-connected post gastrectomy syndrome with GERD and colitis, the evidence does not indicate that the Veteran's esophageal stricture with diverticulum meets the criteria for a rating in excess of 30 percent.  

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim that doctrine is not applicable in the instant appeal. See 38 U.S.C. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Painful Scar, Status Post Umbilical Repair

The Veteran has also claimed entitlement to a rating in excess of 10 percent due to a painful scar on his abdomen that underwent surgical repair in 2006.  The scar is currently rated 10 percent disabling under DC 7804.  

Under DC 7804, a 10 percent evaluation may be assigned where there are one or two scars that are unstable or painful.  See 38 C.F.R. § 4.118, DC 7804 (2017).  Note (1) an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) if one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars.

In the Veteran's June 2014 VA Form 9, the Veteran's representative argued that a higher rating was warranted for the Veteran's scar because it was "both unstable and painful, thus, entitling him to a 20 percent rating."  The representative stated the Veteran's scar is unstable in that it recently opened up and required additional treatment and repair for his doctor.

During the Veteran's November 2014 Board hearing, the Veteran reported that "a few years ago... about eight inches of the scar... the lower part of the scar actually tore.  And they had to go back in there and sew it up."  He also indicated that metal clips that were left in him after the surgery.  He stated these clips "every so often" come out of his skin, where the scar is. 

The Veteran's scar was evaluated by a VA examiner in November 2017.  The examiner noted the Veteran's reports that the scar occasionally extrudes surgical clips.  The Veteran reported that over the years metal sutures have come through the skin and he pulls them out.  It was noted that the area around the umbilicus is tender and the Veteran cannot lie on the scar.  The examiner stated that physical examination demonstrated a superficial surgical scar that was approximately 30 cm in length.  The scar is 1.5 cm in width.  

The 2017 examiner noted that an x-ray in January 2015 revealed numerous surgical sutures and clips over the mid to lower abdomen.  The examiner reported that the scar was not unstable, despite the Veteran's reports that over the years metal sutures have come through the skin and the Veteran reported that he has pulled out about 6 of them over the years.  The examiner stated that his opinion was based upon the fact that, despite these sutures leaving the body, the scar did not demonstrate frequent loss of covering.

Upon review of the evidence of record, the Board finds that a rating in excess of 10 percent for the Veteran's scar, status post umbilical repair, is not warranted.  While the Board finds that the Veteran's reports of a pervious tear of his scar and metal sutures exiting the skin in the area of his scar to be both competent and credible, the Board does not find that the evidence more nearly approximates an unstable scar.  The Board finds that the Veteran's own reports of approximately six sutures exiting his skin since surgery in 2006 would not result in "frequent" loss of covering of skin over the scar. During his Board hearing, the Veteran stated that these sutures "every so often" come out of his skin, which does not indicate this to be a regular or frequent event.  Even considering the reports in June 2014 that the Veteran required additional treatment to repair the scar, the Board does not find that the evidence indicates that the Veteran has had frequent loss of tissue covering the scar.  

As the Board finds that the probative evidence of record weighs against a finding that the Veteran's scar has frequent loss of covering of skin over the scar, the Board finds that the scar is not unstable; accordingly, an initial evaluation in excess of 10 percent for a scar that is unstable and painful is not warranted.  See 38 C.F.R. § 4.118, DC 7804 (2017).  

The Board has also considered the applicability of other potentially applicable diagnostic criteria for rating the Veteran's scar, but finds that no higher rating is assignable under any other diagnostic code.  To that end, DC 7800 contemplates scars of the head, face, or neck, as the Veteran's scar is located on his abdomen, a higher rating is not warranted under DC 7800.  38 C.F.R. § 4.118, DC 7800.  DC 7801 is not applicable as the Veteran's scar has been described as superficial and a rating in excess of 10 percent is not available under DC 7802.   

As the Board finds that the evidence weighs against a finding that the Veteran's scar, status post umbilical repair, is unstable, the criteria for a rating in excess of 10 percent have not been met throughout the appeal period.  In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  The evidence indicates that adequate notice was provided to the Veteran and that VA complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  38 U.S.C. §§ 5102, 5103, 5103A, 5107, 5126 (2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  

The Board also concludes that VA's duty to assist has been satisfied with regard to the issues decided on appeal.  The Veteran's service treatment records and VA medical records are associated with the claims file.  The Veteran's Social Security Administration records and private medical records identified by the Veteran have also been associated with the file.  The Veteran has not identified any outstanding records that are relevant to the claims being decided on appeal.

The Veteran was afforded multiple VA examinations related to his claims for higher ratings for his esophageal stricture and his scar.  The Board finds these examinations, in combination with his VA treatment records, to be comprehensive and sufficient in addressing the severity of the Veteran's conditions during the period on appeal.  In this regard, it is noted that these evaluations were provided following a review of the claims file and a thorough examination and interview of the Veteran.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

The Veteran testified at a hearing in November 2014.  The hearing focused on the elements necessary to substantiate the Veteran's claims for a higher rating. See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Further, the Veteran had ample opportunity to submit evidence and argument to substantiate his claims. He has not asserted that VA failed to comply with 38 C.F.R. § 3.103 (c)(2), nor has he identified any prejudice in the conduct of the hearing.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103 (c)(2), and that any error in notice provided during the Veteran's hearing constitutes harmless error.

The Board finds that the duty to assist has, therefore, been satisfied and there is no reasonable possibility that further assistance would be capable of substantiating the claims decided on appeal.  38 U.S.C. § 5103A(a)(2) (2014).


ORDER

Entitlement to an evaluation in excess of 30 percent for esophageal stricture with diverticulum is denied. 

Entitlement to an initial evaluation in excess 10 percent for a painful scar, status post umbilical repair is denied. 


____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


